NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN M. GAGGERO,                             No.    18-72663

                Petitioner-Appellant,           Tax Ct. No. 21378-03

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted March 3, 2020**
                              Pasadena, California

Before: HURWITZ and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      In 1997, Stephen Gaggero transferred an interest in his residence to a wholly

owned company in return for the installation of certain improvements. The next


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
month, he sold the home to a third party; within two years of that sale, Gaggero

purchased a replacement residence. The Tax Court decided that Gaggero was not

entitled to defer taxation of the gain from the sale of the home on his 1997 individual

return under former I.R.C. § 1034(a)1 because the “adjusted sales price” of the “old

residence” exceeded the purchase price of the “new residence.” We have jurisdiction

of Gaggero’s appeal under 26 U.S.C. § 7482 and affirm.

      In the Tax Court, Gaggero argued there were two separate sales involving the

old residence—one of a partial interest in the residence to the wholly owned

corporation and the other of the remaining interest to the ultimate buyer—and that

the adjusted sales price of the old residence should have reflected only the value of

the remaining interest transferred to the ultimate buyer. Gaggero argues on appeal

that the adjusted sales price should not include his proceeds from the first transaction

for a different reason: the first transaction occurred more than two years before he

purchased his new residence. See I.R.C. § 1034(a) (two-year requirement for

deferral of gain). The Tax Court refused to address this argument because Gaggero

first raised it in a Rule 155 computation statement concerning the amount of the

deficiency. See Tax Ct. R. 155. “A computation under Rule 155 must be made

solely from the evidence in the record and the opinion of the tax court; it cannot be


1
      Former I.R.C. § 1034(a) applies here because the sale of Gaggero’s old
residence occurred before May 7, 1997. See Taxpayer Relief Act of 1997, Pub. L.
No. 105-34, § 312(b), (d), 111 Stat. 788, 839, 841.

                                           2
used to reopen the evidence or raise a new issue.” Erhard v. Comm’r, 46 F.3d 1470,

1480 (9th Cir. 1995). The Tax Court did not abuse its discretion by rejecting

Gaggero’s attempt to raise a new issue through a Rule 155 statement and we

therefore decline to address this new argument on appeal.

      AFFIRMED.




                                        3